It is
my pleasure and honour to represent my country today
at the fifty-ninth session of the General Assembly of
the United Nations. Let me begin by expressing my
deep appreciation for Mr. Julian Hunte, for the
leadership and vision with which he conducted the last
session, and by congratulating Mr. Jean Ping on his
assumption of the presidency of this session.
I would also like to take this opportunity to
express my Governmentís deep gratitude to the
Secretary-General for his leadership, for his strong
commitment and hard work to make the United Nations
a more responsive and efficient body. The Government
of Georgia reaffirms its strong support for the
important work carried out around the world by this
great institution and to all who serve it.
The beginning of the new millennium marks a
great opportunity for the global community of nations
that make up the United Nations - a community
whose collective responsibility is to help strengthen
those institutions that promote and protect the
principles enshrined in the Charter of the United
Nations, so that we can more effectively tackle the
challenges and the issues facing the world today and so
that together we can enhance our shared ability to
promote peace, alleviate suffering, expand liberty and
advance human development with renewed wisdom
and courage.
The belief that we must be able to adapt to great
change while remaining faithful to a set of core ideas
and values is one that has special resonance in Georgia
today, for few countries have witnessed greater
transformation in the past year ó and fewer still have
done so with a clearer sense of purpose. In some
respects, Georgia's revolution has made our small
nation - willingly or unwillingly - a test case for the
modern challenges of democratic transition and
perhaps for a revised formula for international relations
in our increasingly interconnected and complex world.
Nearly a year has passed since our dramatic Rose
Revolution graced the cover of newspapers and
television broadcasts around the world. This revolution
had at its core one simple demand: the creation of a
stable, equitable and functional democracy. It gives me
great pride, Mr. President, to inform you that we have
accomplished that demand in ways that few abroad or
at home ever imagined possible. And I am enormously
proud of my people, whose courage, unity and
steadfast belief in a better future made our revolution
and transformation possible. It is because of the
Georgian people that our experiment in democracy is a
12

success, and because of their sacrifice and
determination that we have achieved such impressive
results today.
In less than a year, we have proven the depth and
breadth of our commitment to democracy successfully
by holding three sets of elections - presidential,
parliamentary and regional - which were recognized
by all observers as free and fair expressions of the
public will.
We have proven that we can take care of people
such as the teachers of my country, who just a few days
ago received as much as 12 years in back pay from our
Government. I was recently told by a local governor of
how one such teacher - who had not been paid since
our independence - had just received her payment for
all of those years. For all of those years, that brave
woman, who sacrificed her health and her livelihood
for the education of younger generations while
surviving on the meagre income from a small plot of
land, watched as our corrupt officials - at her expense
and that of her compatriots - were creating their own
wealth, constructing huge mansions and filling their
Swiss bank accounts. Finally she got her money back.
She also watched the corrupt officials chased away
from power and held accountable under our legislation.
Never again will loyal public servants have to
harvest food from their gardens to make ends meet.
Never again will they have to face a Government that
disrespects their dignity. Protecting people like that
teacher is the reason why we have confronted
corruption in Georgia so vigorously, since corruption
threatened the very fabric of our society. By first going
after government officials who were corrupt and who
enjoyed a near-untouchable status, and then seeking to
address the institutional aspects - the corruption that
basically gave rise to such government officials - we
have been able to reinstate the rule of law and create
lasting change in the system.
That is why we conducted a radical downsizing
of our security services, police and customs by up to 50
per cent. Instead of poorly paid government
officials - civil servants who were not given any real
salaries and who were compelled to extort money from
their fellow citizens - we have now introduced new
salaries that are sometimes 8 to 10 times greater than
those paid previously, as well as new rules of the game.
We have introduced new salaries that are
sometimes eight to 10 times larger than those paid
previously, as well as new rules of the game. We have
introduced the first-ever civilian leadership in defence,
security and law-enforcement bodies. We have made
these painful choices because we know that, unless we
change the system itself, we cannot change the corrupt
behaviour of our State officials. It is those officials
who are responsible for the corrupt behaviour of
businesses ó not the businessmen themselves.
It is we who are responsible for failing to build a
better future for our citizens. Winning this battle will
mean that all citizens of my country will finally have a
chance to live in a normal State - where merit rather
than money makes a difference, and where rules and
laws firmly and clearly govern people's actions.
As I said earlier, in order to make such changes
permanent and sustainable, we have raised salaries six,
eight or even tenfold for public servants, so that
incentives are aligned, a fair system can flourish and
people can serve the State with dignity and honour.
That is why we have created a new tax system
that clarifies and simplifies both the payment and the
administration of taxes - creating the lowest-tax
regime and the least complicated tax code in the
region, and eliminating institutional sources of
cheating and corruption.
To hesitate or move cautiously at this critical
stage would mean reneging on the promises we have
made and returning to business as usual in this part of
the world. Our people will not forgive any hesitation.
I believe that we cannot refrain from initiating
reforms and taking radical steps at this time if we truly
want to build a better future and forever change the
rules of the game.
But Georgia today is a visibly different State than
it was one year ago, with fewer games and new rules.
That is why those who fled Georgia throughout the past
decade - one of decay and crisis - are now starting
to return to their homeland. They are putting their
skills, talents, ideas and energy to work for their new
country. There is a great deal of new energy and a new
optimism, which we are happy to observe.
There is a renewed sense of hope and a renewed
sense of purpose that speaks of unity and the unique
strength that comes with it. Georgia's experiment in
democracy is an ongoing success, not simply because I
declare it or wish it, but, rather, because the people of
Georgia continue to embrace it. We are a nation that
13

has a strong cultural heritage and identity, but that at
the same time celebrates and cherishes religious and
ethnic tolerance and religious freedom as part of that
identity and that heritage. We are a nation that believes
in the sanctity of rule of law and a strong judicial
system.
One thing is clear: democracy is thriving in our
part of the world although many people thought it
would not be possible. That is because the principles of
democratic governance are reflected in our national
identity and universal desire to be free.
The creation of a successful State depends on the
ability of its institutions to act maturely and
responsibly in the face of shared challenges. In this
new millennium, it is clear to all responsible nations
that one issue above all others unites us as we seek to
promote lasting peace, security and prosperity: the
common war on terrorism.
As a member of the global coalition that seeks to
eliminate the threat of terrorism, Georgia has made,
and will continue to make, contributions wherever
possible and wherever necessary. Our willingness to
act responsibly and to contribute is evident today in
Kosovo and in Iraq - and soon will be in
Afghanistan - all places to which we have sent our
forces to serve alongside others in the pursuit of peace
and freedom. For terrorism knows no greater enemy
and no greater force than the one embodied in a free
society.
Today I am proud to announce Georgia's newest
contribution to freedom: our offer to send fresh troops
to Iraq to serve in the special protection force for the
United Nations Mission in Iraq. In offering our
services to the United Nations Mission, we are hopeful
that our presence will foster lasting stability, prosperity
and freedom for the Iraqi people ó freedom worthy of
all those who live in the region at large.
In the context of our cooperation with
international anti-terrorist efforts, we especially value
the work of the Counter-Terrorism Committee of the
Security Council, and we support the idea of
strengthening the Terrorism Prevention Branch of the
Secretariat.
At this point, however, one could reasonably ask
why such a small country - one of fewer than
5 million people - is so out in front in its international
commitments to fighting terrorism and in contributing
to that global cause. The answer is as painful as it is
simple. Simply put, Georgia's commitments to fighting
terrorism reflect our deep understanding of the
destruction that it can and has wrought in our own
country and in our immediate neighbourhood. Georgia
understands that we must do all we can to defeat
terrorism.
Unfortunately, Georgia today is still dealing with
the results of unresolved separatist conflicts in two
parts of our country ó Abkhazia and South Ossetia.
Those conflicts have resulted in loss of life, the
destruction of property, and the forced exodus and
ethnic cleansing of 300,000 Georgians, thus creating a
large population of internally displaced persons. Those
conflicts cannot remain unresolved; we as a country
will never get used to the loss of control over that part
of the territory or to the plight of those who have been
deprived of their livelihoods and their basic human
rights.
Georgia's new democracy is committed to
resolving these conflicts, because no democracy can
allow black holes to exist on its territory. Indeed, their
existence is fundamentally incompatible with progress,
development and lasting stability. No democracy can
tolerate them on its territory.
Today, we are living in an era where the civilized
nations of the world are united in a global war on
terrorism, and, in that world, neither Georgia nor the
rest of the international community can afford to look
the other way. Uncontrolled zones breed crime, drug
trafficking, arms trading and, most notably, terrorism.
The threats posed by violent separatism affect the
security not only of Georgia but of the entire Caucasus.
In places like Abkhazia, on the shores of the Black
Sea, these lawless zones have the potential to affect
European security as long as the situation there
remains unresolved.
The lawless territories of Abkhazia and South
Ossetia are safe havens for mini-dictatorships, tightly
controlled by elite groups that seek to profit from the
criminal status quo. It causes me pain to say that, in
these extremely closed societies ó by and large cut off
from the rest of the world ó children grow up with
guns in their hands instead of books. Their heads are
filled with hatred and intolerance, instead of respect for
difference and appreciation for cultural diversity.
14

We must put an end to this cycle of destruction.
We must do more to eliminate the threats to peace and
security that have for too long retarded our
development.
As we seek to find lasting solutions to these
ìfrozenî conflicts, once again Georgia can be
considered a test case. Our success in that respect
would be your success, too. Here, I want to state in the
clearest of terms that Georgia is fully committed to
solving these conflicts through solely peaceful means.
Georgia will not and cannot use violence to solve these
conflicts, because no democracy can go to war against
its own people.
What all parts of Georgia need today is
development, investment, security and lasting
economic growth. We will peacefully reincorporate
South Ossetia and Abkhazia, so that all citizens of
Georgia can share in the fruits of our success.
I believe that the most effective mechanism for
establishing Georgiaís unity is the creation of a strong
economy, where those who are not yet sure if they want
to remain outside Georgia will be given real incentives
and chances to benefit from a prosperous, tolerant and
successful State ó a place where they and their
children will be able to find jobs, earn stable incomes,
and have access to new opportunities and investments.
In a strengthened economy, all of Georgia's
inhabitants will know that they live in a State that is
able to care for and look after them ó in sickness and
in health. These are the qualities that an economically
strong and democratically vibrant Georgia will
guarantee all its citizens. We must do everything
possible to realize that vision if we want to build a
united future. As Georgia looks to the future, it does so
with a clear and understandable plan. Today, I would
like to introduce the idea of a new stage-by-stage
settlement plan, designed to speed the resolution of
these conflicts.
Step one is to initiate confidence-building
measures, so that new forms of trust are established
that create lasting human bonds between peoples.
Those measures could include exchanges and links
between various non-governmental organizations ó
youth group to youth group, student to student,
journalist to journalist, athlete to athlete, health-care
worker to health-care worker, mother to mother ó so
that more citizens and more segments of our society
can learn to understand one another and to trust one
another.
Building confidence means pursuing joint
economic projects that create wealth where today there
is want and create profits where today there is poverty.
Building confidence means restoring and guaranteeing
the right of internally displaced persons to return to
their native homes.
We can and must build confidence between
peoples, as the first precondition for peace. We can and
must do more to protect human rights through
international police forces in places like Gali and
through the existing Human Rights Office of the
Organization for Security and Cooperation in Europe,
located in Gali.
Together, we could move on to step two, which
would focus on specific measures aimed at achieving
demilitarization and a truly international format for a
peacekeeping operation in our area, transforming the
current peacekeeping operation into a broad
international operation, so that the people of those
regions can live free from fear of uncontrolled militias,
irregulars and violent gangs, which hold us all hostage
to the status quo.
Those steps will require monitoring, verification
and transparency, so that we can achieve the necessary
results.
The third stage, step three, envisions a global
solution with global guarantees that would lead to the
establishment of the fullest and broadest form of
autonomy ó one that protects culture and language
and guarantees self-governance, fiscal control and
meaningful representation and power-sharing at the
national government level. Most important, it would
lead to an autonomy that empowers average people, so
that isolated elites no longer act as the sole decision
makers over peopleís future.
Georgia greatly appreciates the support rendered
by the Group of Friends and the Geneva process, as
well as the concepts and principles contained within
the Boden document, which should be transmitted to
the Abkhaz side.
Now is the time to enhance those commitments;
now is the time for the international community to do
much more. Simply put: the international community
can no longer afford to look the other way when gross
violations of human rights take place in separatist
15

enclaves, just as they can no longer afford to ignore the
security risks that emanate from those black holes and
smugglersí safe havens.
The relevance of that point was brought to the
attention of the world after terrorists seized a school of
innocent children in Beslan, surprising and shocking
the world with their brutality. The people of Georgia
were deeply shocked, and we of course condemn that
brutal act and express deep sympathy to the families of
the victims of that terrible tragedy, which sent
shockwaves through every Georgian household.
As we know, the terrorists that seized the school
are common enemies of Russia and Georgia alike. We
had seen such individuals ó notorious for their acts of
destruction, violence and killing ó when they
unleashed the same kind of bloodshed in the name of
Abkhaz separatism 10 or 11 years ago. Those terrible
events prove once again that we cannot afford to ignore
the dangerous linkages that exist between the
separatism on one side of the Caucasus mountains and
the violence on the other side.
All separatists sow the seeds of great instability,
and lawless zones can be sanctuaries for criminals who
conduct acts of terror. It is our moral obligation to put
an end to the unilateral practice of reaching out to
separatists without the consent or knowledge of the
authorities of the central Government in Tbilisi. In
order to defeat that evil, we must not allow double
standards to persist. I believe that we can work
together with other countries in that respect.
The time has come for Georgia and Russia to
enter a new stage of cooperation whose goal is to
defeat that common enemy. It is our moral obligation
and profound responsibility to join forces more
robustly in that cause.
I firmly agree with President Putin that we can
never negotiate with terrorists or cut deals with killers.
But we may - and we should - work with moderate
elements who seek peace without violence.
We must reach out to every segment of society.
We must do away forever with the Basayevs of the
world, no matter what side of the border they terrorize,
and reach out to ordinary, peace-loving people. All
forms of violent separatism - whether in Tskhinvali,
Grozny or Sukhumi - represent destabilizing factors
for Russia and Georgia alike.
I am confident that, by working together more
robustly, we can make great progress in reducing that
shared risk. I believe that there are a number of
concrete initiatives on which we can embark today that
will bring immediate results - initiatives that again
confirm Georgia's status as a test case for the
promotion of a foreign policy that leads us away from
the outdated politics of domination, advancing, instead,
our shared interest and the great potential for regional
cooperation.
That means finally coming to grips with the need
to close outdated Russian military bases, left over from
the past and from a country that no longer exists.
Let me be clear: while we appreciate any help in
strengthening our security structures so as to make us a
more responsible contributor to international peace and
security, Georgia is firm in its position that we will not
have any new foreign military bases on our territory.
Today, Georgia needs bridges, not bases; roads,
not rockets. And we need cooperation, not competition,
when it comes to eliminating sources of instability and
terror.
The mechanics of the new relationship with
Russia means pooling our resources and efforts to
create a joint anti-terrorism centre to counter common
threats. It means expanding joint border patrols to the
entire Russian-Georgian border, so that no area is left
exposed. Thus the era of zero-sum thinking can be
replaced with policies that lead to a win-win situation.
That is my fundamental conviction.
Those efforts will require greater sharing of
information and intelligence, and a greater degree of
trust ó all of which Georgia stands ready to provide.
Why? Because such actions serve the cause of peace;
because they are part of what it means to remain a
responsible member of the international community of
nations; and, finally, because we have no reasonable
alternative: failure is not an option.
In order to replace the mistrust and
misperceptions that sometimes derail our progress,
Georgia today proposes the establishment of new
bilateral bodies to deal with issues between us and
Russia, in which bilateral issues and misgivings could
be regularly discussed and considered. We should
begin considering the establishment of such a body so
that our relations never again suffer from
misunderstanding or misinterpretation.
16

We should, together, consider issues such as the
protection of the rights of Russian citizens now living
in Georgia so that no inhabitant of Georgia ever feels
forgotten or unprotected. At the same time, of course,
such relations would be based on the principles of
international law and mutual respect for each otherís
independence.
All this and more is necessary because there is
nothing more important than serving the cause of
peace. And I am confident and optimistic that my
colleague, President Putin, desires the very same for
his people. I believe that Georgia will remain a test
case in our part of the world in the near future as we
build democracy and further advance cooperation.
Cooperation among the United States, the
European Union, Russia and the countries of the
Caucasus must become the litmus test for this new
relationship. Whether it is the fight against terrorism or
the development of energy or of transit and trade lines,
the region must become a model of cooperation and
stability that benefits everybody.
We are firmly on the path towards integrating into
regional security structures that serve the stability and
security of everybody in the region. Georgia is
becoming an increasingly functional, performing State,
after being a failed State just one year ago. We now
have a budget that is three times bigger than it used to
be. Our structures are much more efficient than they
used to be. Our people are more optimistic than they
used to be. We could be a major part of those
structures, and we offer ourselves as a responsible
member of the local and international communities. I
am sure that, by following that path, we can unlock the
great potential of this crucial and great region for
peace, prosperity and stability - a task I look forward
to pursuing with all of Georgia's friends and
neighbours.